Title: From George Washington to William Moultrie, 14 March 1792
From: Washington, George
To: Moultrie, William



Dear Sir,
Phil. 14th Mar. 1792.

I have the pleasure to acknowledge the receipt of your letters of the 28th of november, and 29th of December, and to inform you that the plants which you had the goodness to send me, arrived safe at Norfolk (the ice not permitting the vessel to reach Baltimore) where they are put into the hands of a Gentleman, who will forward them to Mount Vernon by the first opportunity.
Were I not assured of the pleasure which you take in obliging me, I should be at a loss how to express my acknowledgments for the kind attention which you have shewn to my wishes in sending these plants. But you have not, however less of my thanks from the circumstance of my knowing your goodness.
I am persuaded that Lord Wycombe will not consider Charleston as among the least agreeable of the places he has visited in the United States. The acknowledged hospitality and politeness of its inhabitants can not fail of making proper impressions upon the respectable foreigners who may visit that city.
The unfortunate affair to the westward is, I hope, more to be regretted on account of the loss of those brave Officers and men who fell on the occasion, than of any other serious influence it may have on our public Affairs. We are, happily, in a situation to repair every other loss, but that of lives.
I shall give you the trouble of presenting me to the recollection of the Ladies in the circle in which you move—and that you would be assured of the sincere esteem and regard with which I am Dr Sir, Your most ob. Serv.

Go: Washington

